Ape-lación contra Sentencia del Juez Presidente de este tribunal, en funciones de turno. Mandamus.
(Por la Corte, a propuesta del Juez Asociado Sr. Hutchison.)
Yisto el presente recurso con la sola asistencia y argumento del demandado apelante y no habiéndonos convencido de la verdadera existencia de error alguno de naturaleza tal que constituya motivo suficiente para una revocación de la sentencia apelada que dictó el Presidente de este Tribunal en funciones de turno en octubre 26, 1938, por la presente se confirma dicha sentencia.
El Juez Presidente Sr. Del Toro no intervino.